Name: Commission Delegated Regulation (EU) 2016/171 of 20 November 2015 amending Delegated Regulation (EU) 2015/98 on the implementation of the Union's international obligations, as referred to in Article 15(2) of Regulation (EU) No 1380/2013 of the European Parliament and of the Council, under the International Convention for the Conservation of Atlantic Tunas and the Convention on Future Multilateral Cooperation in the Northwest Atlantic Fisheries
 Type: Delegated Regulation
 Subject Matter: maritime and inland waterway transport;  fisheries;  European Union law;  natural environment
 Date Published: nan

 10.2.2016 EN Official Journal of the European Union L 33/1 COMMISSION DELEGATED REGULATION (EU) 2016/171 of 20 November 2015 amending Delegated Regulation (EU) 2015/98 on the implementation of the Union's international obligations, as referred to in Article 15(2) of Regulation (EU) No 1380/2013 of the European Parliament and of the Council, under the International Convention for the Conservation of Atlantic Tunas and the Convention on Future Multilateral Cooperation in the Northwest Atlantic Fisheries THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1380/2013 of the European Parliament and of the Council of 11 December 2013 on the Common Fisheries Policy, amending Council Regulations (EC) No 1954/2003 and (EC) No 1224/2009 and repealing Council Regulations (EC) No 2371/2002 and (EC) No 639/2004 and Council Decision 2004/585/EC (1), and in particular Article 15(2) thereof, Whereas: (1) Paragraph 4 of Recommendation 14-01 of the International Commission for the Conservation of Atlantic Tunas (ICCAT) on a multi-annual conservation and management programme for tropical tunas states that fishing vessels 20 metres length overall or greater not entered into the ICCAT record of authorised tropical tuna vessels are deemed not to be authorised to fish, retain on board, tranship, transport, transfer, process or land bigeye and/or yellowfin tunas from the ICCAT Convention area. Article 3 of Commission Delegated Regulation (EU) 2015/98 (2) exempts this ICCAT rule from the application of the landing obligation set out in Article 15(1) of Regulation (EU) No 1380/2013 but only with regard to bigeye tuna. As in practice by-catch of yellowfin tuna is possible in other fisheries not targeting yellowfin tuna that are subject to the landing obligation, Article 3 of the Delegated Regulation (EU) 2015/98 should be amended to cover yellowfin tuna in addition to bigeye tuna. (2) Article 4(2) of Delegated Regulation (EU) 2015/98 provides for a derogation from the landing obligation for bluefin tuna below the minimum size set out in Article 9(1) of Council Regulation (EC) No 302/2009 (3). The minimum size set out in Article 9(1) of Regulation (EC) No 302/2009 is 30 kg or 115 cm. However, Article 9(2) and (8) of that Regulation provide for a different minimum size for bluefin tuna caught in (i) the eastern Atlantic by baitboats and trolling boats; (ii) the Adriatic for farming purposes; and (iii) the Mediterranean by the coastal artisanal fishery for fresh fish by baitboats, longliners and handliners. Article 4(2) of Delegated Regulation (EU) 2015/98 should be amended to include the minimum sizes below 30 kg or 115 cm set out in Article 9(2) and (8) of Regulation (EC) No 302/2009. (3) Article 5 of Delegated Regulation (EU) 2015/98 provides for derogations from the landing obligation as regards swordfish (Xiphias gladius) in the North Atlantic Ocean. As paragraph 9 of ICCAT Recommendation 13-02 for the conservation of North Atlantic swordfish applies to swordfish taken or landed in the entire Atlantic Ocean, that Article should be amended to cover all of the Atlantic Ocean. (4) Delegated Regulation (EU) 2015/98 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Delegated Regulation (EU) 2015/98 is amended as follows: (1) Article 3 is replaced by the following: Article 3 Bigeye and yellowfin tuna 1. This Article shall apply to bigeye tuna (Thunnus obesus) and yellowfin tuna (Thunnus albacares) in the Atlantic Ocean. 2. By way of derogation from Article 15(1) of Regulation (EU) No 1380/2013, fishing vessels 20 metres length overall or greater not entered into the ICCAT record of authorised bigeye and yellowfin tunas vessels shall not target, retain on board, tranship, transport, transfer, process or land bigeye and yellowfin tunas in the Atlantic Ocean. (2) In Article 4, paragraph 2 is replaced by the following: 2. By way of derogation from Article 15(1) of Regulation (EU) No 1380/2013, it shall be prohibited to target, retain on board, tranship, transfer, land, transport, store, sell, display or offer for sale bluefin tuna: (a) below the minimum size set out in Article 9(1) of Regulation (EC) No 302/2009; or, (b) in situations referred to in Article 9(2) and (8) of Regulation (EC) No 302/2009, below the minimum sizes set out in that Article 9(2) and (8). (3) In Article 5, paragraph 1 is replaced by the following: 1. This Article shall apply to swordfish (Xiphias gladius) in the Atlantic Ocean. Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 November 2015. For the Commission The President Jean-Claude JUNCKER (1) OJ L 354, 28.12.2013, p. 22. (2) Commission Delegated Regulation (EU) 2015/98 of 18 November 2014 on the implementation of the Union's international obligations, as referred to in Article 15(2) of Regulation (EU) No 1380/2013 of the European Parliament and of the Council, under the International Convention for the Conservation of Atlantic Tunas and the Convention on Future Multilateral Cooperation in the Northwest Atlantic Fisheries (OJ L 16, 23.1.2015, p. 23). (3) Council Regulation (EC) No 302/2009 of 6 April 2009 concerning a multiannual recovery plan for bluefin tuna in the eastern Atlantic and Mediterranean, amending Regulation (EC) No 43/2009 and repealing Regulation (EC) No 1559/2007 (OJ L 96, 15.4.2009, p. 1).